IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

WRITE START EARLY CHRISTIAN * CASE NO. = 3:19-cv-141
EDUCATION CENTER, LLC
¥ JUDGE WALTER H. RICE

Plaintiff,
VS. *
NATIONAL FIRE & MARINE *
INSURANCE
*
Defendant.

 

ORDER GRANTING EXTENSION OF TIME IN WHICH TO FILE PLAINTIFF’S
RESPONSE TO MOTION TO DISMISS

 

This matter having come before the Court on Plaintiff's Agreed Motion for an Extension
of Time of seven days, until June 10, 2019, in which to file its response to Defendant’s Motion to
Dismiss, and the Court being sufficiently advised that Plaintiffs counsel has solicited and received
Defendant’s counsel’s consent pursuant to Local Rule 7.3(a), the Court finds the motion well-
taken, and hereby grants Plaintiff's motion. Plaintiff shall file its Response to the Motion to

Dismiss on or before June 10, 2018.

SO ORDERED:

Walter H. Rice
UNITED STATES COURT DISTRICT JUDGE

 
